ae _ +
AO 245B (Rev, o208/2014) Judgment i in a Criminal Petty Case (Modified) , : Page 1 of 1

“UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America a JUDGMENT IN A CRIMINAL CASE

Vv. . _ (For Offenses Committed On or After November 1, 1987)
Jose Antonio Martinez-Hernandez Case Number: 3:19-mj-23461

Michael David Stein
Defendant's erney ti os a

 

  

REGISTRATION NO. 88541298

 

 

 

 

 

 

 

 

THE DEFENDANT: 7 AUG 26 2019
pleaded guilty to count(s) 1 of Complaint Lec oats earn ey =
[| was found guilty to count(s) ; souTE eA BIg HuGT OF CALIF oF BN
after a plea of not guilty. BY
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
~ 8:1325 ILLEGAL ENTRY (Misdemeanor I
Cl The defendant has been found not guilty on count(s)
L] Count(s) — dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
~ imprisoned for a term of:

 

X TIME SERVED | oO | days

kd Assessment: $10 WAIVED & Fine: WAIVED

&] Court recommends USMS, ICE or DHS or other arresting agency return all property and all. documents ; in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, August 26, 2019 _
Date of Imposition of Sentence

Me er

HONORABLE ROBERT N, BLOCK
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy Se : 3:19-mj-23461

 
